Lehman, J.
The plaintiff herein alleged in his complaint that “ the defendant negligently and carelessly allowed and permitted the said coal hole to be improperly, insufficiently and defectively covered and protected, and by reason thereof plaintiff, who was then and there lawfully passing upon and along said street, without any fault or negligence on his part, fell and was precipitated into the said coal hole.”
Upon the trial it appeared that the coal hole was upon the premises of the defendant; that the defendant had ordered five tons of coal from Gordon & Co.; that Gordon & Co. delivered the five tons and the driver began to shovel them into the coal hole; that, after part of the coal was put in, the chute became clogged and the driver then placed the cover over the hole and went down into the cellar to clear the chute; that about that time the plaintiff was walking along the street; that he saw some coal on the street and saw that the cover was “ about a quarter of an inch off the hole,” but nevertheless stepped on the cover and was injured. It further appeal’s that there was a clear space between the coal hole and the house which the plaintiff could have used. It is obvious that the plaintiff, under the circumstances, has not shown a freedom from contributory negligence; but the plaintiff claims that this was an action, not for negligence, but for nuisance, in that an insecurely fastened coal hole upon the street is unlawful and constitutes a nuisance, and relies upon the case of Berger v. Content, 47 Misc. Rep. 390.
In that case the complaint, while almost in the same words as the complaint in the case under consideration here, alleges that the defendant wrongfully and negligently permitted said coal hole to be and continue, and the same then and there was so badly, insufficiently and defectively covered and protected that, by means thereof, the plaintiff’s wife * * * necessarily and without fault or negligence on her part fell into said hole.”
*318The plaintiff in that case alleged a wrongful continuous act which necessarily produced the injury and, therefore, comes within the rules announced in the case of Uggla v. Brokaw, 117 App. Div. 586, that, where the facts alleged show a nuisance, a recovery might he had upon that theory, “ notwithstanding the fact that the plaintiff characterizes the failure of the defendant to properly construct and attach the structure as negligence, and the subsequent maintenance thereof as negligence.”
In the case under consideration, however, there are no such allegations; and the case is in no wise to he distinguished from Campion v. Rollwagen, 43 App. Div. 118, where the court held that plaintiff must show an absence of contributory negligence.
Even if, however, we should hold that the complaint could be sustained as an action for nuisance, I still think that judgment should have been given for defendant.
In the case of Clifford v. Dam, 81 N. Y. 56, where a recovery was sustained by reason of a nuisance arising from the wrongful construction of a coal hole, the court held that the plaintiff need not prove a want of contributory negligence, adding, however: “ If the plaintiff caused the injury himself, as if he voluntarily jumped into the hole, he could not recover, but he was bound to no special care to avoid such an accident.” In this case the plaintiff not only failed to use special care, but he voluntarily assumed the risk of stepping on the coal hole, when he had actual notice that it was not in place and when he had a clear passageway along the sidewalk. Whalen v. Citizens’ Gas Light Co., 151 N. Y. 70.
It seems to me that, when a person voluntarily assumes the risk of injury from a nuisance, he is precluded in any event from a recovery.
Dayton and Seabury, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.